Citation Nr: 1125345	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type 1, on an extraschedular basis.  

2.  Entitlement to an increased rating for cardiomyopathy, rated as 10 percent disabling prior to May 11, 2010.  

3.  Entitlement to an increased rating for cardiomyopathy, rated as 30 percent disabling, since May 11, 2010.  

4.  Entitlement to an increased initial rating for peripheral neuropathy of the right upper extremity, currently evaluated as 20 percent disabling, effective May 11, 2011.  

5.  Entitlement to an increased initial rating for peripheral neuropathy of the left upper extremity, currently evaluated as 20 percent disabling, effective May 11, 2010.  

6.  Entitlement to a total rating based upon individual unemployability due to service connected disabilities (TDIU), prior to June 29, 2005.  


7.  Whether separate compensable ratings are warranted for erectile dysfunction, hypertension, onchomychosis of the great toes, bilaterally, and disability attributable to microalbuminuria, all complications of diabetes mellitus, type 1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from  August 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for diabetes mellitus, type 1, a TDIU, and granted service connection for bilateral diabetic retinopathy, and assigned a noncompensable rating for that disability.  The Veteran disagreed with the denials and the noncompensable initial rating for his bilateral diabetic retinopathy.  The appeal ensued.  

In July 2006, the Board denied the aforementioned claims and the Veteran then appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2007 Joint Motion for Remand, the Court vacated and remanded the Board's July 2006 decision.  In September 2007, the Board remanded the claims to the RO for further development.  

In May 2010, the Board granted a 40 percent rating for diabetes mellitus, type 1, a TDIU, and denied an initial increased (compensable) rating for diabetic retinopathy.  The Board also remanded the issues of an increased rating for diabetes mellitus, type 1 on an extraschedular basis, and whether separate compensable ratings were warranted for peripheral neuropathy of the upper extremities, erectile dysfunction, hypertension, onchomychosis of the great toes, bilaterally, and disability attributable to microalbuminuria , all as complications of diabetes mellitus, type 1.  

In a November 2010 VA examination, the examiner determined that the Veteran had seborrhea with folliculitis as a complication of his diabetes mellitus, type 1.  This raises the issue of whether a separate compensable rating for seborrhea with folliculitis is warranted, secondary to diabetes mellitus, type 1.  It is referred to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's diabetes mellitus, type 1 and disabilities manifested as complications of diabetes mellitus, type 1, have been in appellate status since October 2001.  

An increased rating to 30 percent was granted for cardiomyopathy, effective May 11, 2005.  Since this disability was a complication of the Veteran's diabetes mellitus, type 1, it was essentially in appellate status since October 2001.  In a VA examination of September 2002, the Veteran's ejection fraction was at 48 percent.  Since that time, the medical evidence has shown METS of 8, and the RO indicated that in a June 2010 VA examination there was a report indicating  METS of 2-<3.  These findings show substantial changes in the Veteran's cardiomyopathy disability over the course of the appellate period.  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  In this regard, the Veteran's disabilities determined to be complications of the Veteran's diabetes mellitus, must be evaluated throughout appellate period.  See also Fenderson v. West, 12 Vet. App 119 (1999).  

It is also important to note, that the record reflects that the Veteran underwent a June 2010 VA examination at the Wilkes-Barre VA Medical Center (VAMC) and that there are VA outpatient treatment records from April 2009 to April 2010 from the same facility that are not associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, those records are of importance to the instant claim and should be obtained and associated with the claims folder for review prior to final adjudication of the claims.  

Further, as to the issue of an extraschedular rating for diabetes mellitus, type 1, the Compensation and Pension Services Director indicated in a May 2011 memorandum, that the Veteran's diabetes mellitus, type 1 has been appropriately evaluated as 40 percent disabling since June 29, 2005, and does not meet the criteria for an increased rating on a schedular or extraschedular basis.  The Director mentioned that none of the Veteran's service-connected disabilities warrants an increased rating on a schedular or extraschedular basis.  Peripheral neuropathy of the upper extremities was service connected and evaluated.  Erectile dysfunction and hypertension were addressed in a memorandum; however, those disabilities were never rated by the RO/AMC in connection with the claim.  Further, onchomychosis of the great toes, bilaterally, and disability attributable to microalbuminuria, also remanded in May 2010, were not addressed in the memorandum, nor were they rated by the RO/AMC, although the Veteran underwent VA examination for both in November 2010, in connection with the claim.  A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  Moreover, all of these disabilities found to be complications of the Veteran's diabetes mellitus, type 1, and the Veteran's TDIU, must be evaluated in connection with the entirety of the appellate period (October 2001).  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain the Veteran's June 2010 VA examination report and the VA outpatient treatment records from April 2009 to April 2010, all from Wilkes-Barre, Pennsylvania VAMC , and any other VA treatment records relevant to the Veteran's claims, and associate those records with the claims folder.  

2.  After obtaining the aforementioned records, the RO/AMC should evaluate the Veteran's known complications of diabetes mellitus, to include erectile dysfunction, hypertension, onchomychosis of the great toes, bilaterally, and disability attributable to microalbuminuria, over the course of the appellate period (from March 2001 to the present) in accordance with Fenderson v. West, 12 Vet. App 119 (1999).  In this regard, also determine whether the Veteran's folliculitis is a complication of DM I, and if it is assign an appropriate rating for it.

3.  The RO/AMC should also evaluate the Veteran's service-connected cardiomyopathy, peripheral neuropathy of the upper extremities, to include determining whether it was a complication prior to May 11, 2010, and if so assign an appropriate rating.  Thereafter, adjudicate his TDIU claim on an extraschedular basis, over the course of the appellate period (i.e. from the date of the claim in 2001 to the date of the grant of a TDIU rating) in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App 119 (1999).  

4.  After readjudicating the claims, if any of the Veteran's claims remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



